Citation Nr: 1412894	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  04-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to August 1971 and from October 1972 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In December 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In January 2008, August 2011, and November 2013, this matter was remanded for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C.   VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims alternatively that he developed a bilateral eye disability in service, and that such disability is secondary to his service-connected diabetes mellitus.  The Board's remand (to secure a medical opinion) requested that the Veteran be examined by an ophthalmologist to determine the nature and likely etiology of his eye disabilities, and specifically whether or not they were caused or aggravated [emphasis added] by his service-connected diabetes mellitus.

On December 2013 VA examination, the examiner, an optometrist, did not offer an opinion as to whether the eye disabilities were aggravated by the service-connected diabetes.  Governing law/caselaw provide that in adjudicating a secondary service connection claim VA must address the aggravation aspect of such claim.    The December 2013 VA examination report is nonresponsive to the Board's remand and inadequate for rating purposes.  Accordingly, a remand to secure an opinion by an ophthalmologist that rectifies the matter is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The case is REMANDED for the following:

1. The RO should arrange for the Veteran to be examined by an ophthalmologist to determine the nature and likely etiology of his eye disabilities, and specifically whether or not they were caused or aggravated by his service-connected diabetes mellitus.  Following a review of the Veteran's claims file, to include this remand, and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify by medical diagnosis each eye disability entity diagnosed.

(b) Please opine, as to each eye disability entity diagnosed whether it is at least as likely as not (a 50 % or better probability) that such was either caused or aggravated by (increased in severity due to) his service-connected diabetes mellitus?  If a diagnosed eye disability is determined to not be related to the Veteran's service-connected diabetes mellitus, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

